DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
Claims 2, 6, 8, 12, 14 and 18 are canceled; claims 1, 3-5, 7, 9-11, 13, 15-17 and 19-20 are pending.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 11, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soliman et al., US 2012/0173901.
Claim 1, Soliman discloses a function controlling method, applied to a terminal provided with a first working mode and a second working mode, the method comprising: 
determining a currently running function of the terminal (fig 3, [0054] client terminal 102 may be in communication with a proxy device 106 (e.g., access node, femtocell, etc.) over one or more wireless channels), and determining a working mode of the currently running function (fig 3, [0056] At a given point of operation, the primary communication circuit 108 may be placed in a lowered power mode 306 (e.g., idle mode)); 
controlling the function to run in a first running mode in a case that a current working mode is the first working mode (fig 3, [0056] At a given point of operation, the primary communication circuit 108 may be placed in a lowered power mode 306 (e.g., idle mode)); and 
controlling the function to run in a second running mode in a case that the current working mode is the second working mode ([0056] The primary communication circuit 108 may then change operating modes to a connected mode 310); 
wherein the first running mode (fig 3, [0056] a lowered power mode 308 (e.g., idle mode)) is different from the second running mode (fig 3, [0056] a connected mode 310), and the functions running in different working modes are isolated from each other (fig 3, [0056] a lowered power mode 308 (e.g., idle mode), a connected mode 310), 
wherein the function comprises network connection channel setting (fig 3, first wireless link [0056] obtain one or more channel measurements reflecting the quality and/or characteristics (e.g., signal strength, interference, etc.) of the paging channel (and by implication the first wireless link)); 
the controlling the function to run in a first running mode (fig 3, [0056] At a given point of operation, the primary communication circuit 108 may be placed in a lowered power mode 306 (e.g., idle mode)) comprises: 
setting a first network connection channel, which is a network connection channel used by an application ([0036] an application in the client terminal may establish a communication session with a network entity over its primary communication circuit/interface) to access the network in the first working mode (fig 3, first wireless link [0056] obtain one or more channel measurements reflecting the quality and/or characteristics (e.g., signal strength, interference, etc.) of the paging channel (and by implication the first wireless link)); and 
the controlling the function to run in a second running mode ([0056] The primary communication circuit 108 may then change operating modes to a connected mode 310) comprises: 
setting a second network connection channel, which is a network connection channel used by an application ([0036] an application in the client terminal may establish a communication session with a network entity over its primary communication circuit/interface) to access the network in the second working mode (fig 3, [0056] The primary communication circuit 108 may then change operating modes to a connected mode 310, which may include RRC state Cell_DCH, and eventually into a quasi-connected mode 312, such as RRC state Cell_FACH when instructed by the network).  
Claim 5, Soliman discloses the function controlling method 3according to claim 1, wherein the function further comprises function switch setting; 
the controlling the function to run in a first running mode comprises: 
acquiring a first function switch state recorded by the terminal, and setting a switch state of a function switch in the first working mode to the first function switch state corresponding to the first working mode ([0060] The primary communication circuit 108 then switches from the network configured quasi-connected mode 312 to the lowered power mode 321); and 
the controlling the function to run in a second running mode comprises: 
acquiring a second function switch state recorded by the terminal, and setting a switch state of a function switch in the second working mode to the second function switch state corresponding to the second working mode (fig 3, [0056] The primary communication circuit 108 may then change operating modes to a connected mode 310).  
Claim 7, see claim 1 for the rejection, Soliman discloses (fig 7, client terminal) a function controlling device, applied to a terminal provided with a first working mode and a second working mode, the device comprising: 
memory (fig 7, storage device [0106] containing or carrying instruction(s)) storing processor-executable instructions; 
a processor (fig 7, processing circuitry) configured to: 
determine a currently running function of the terminal, and to determine a working mode of the currently running function; and 
control the function to run in a first running mode in a case that a current working mode is the first working mode, and to control the function to run in a second running mode in a case that the current working mode is the second working mode; 
wherein the first running mode is different from the second running mode, and the functions running in different working modes are 4isolated from each other, 
wherein the function comprises network connection channel setting; 
the processor is further configured to control the function to run in the first running mode by adopting: 
setting a first network connection channel, which is a network connection channel used by an application to access the network in the first working mode; and 
the processor is further configured to control the function to run in the second running mode by adopting: 
setting a second network connection channel, which is a network connection channel used by an application to access the network in the second working mode.  
Claim 11, Soliman discloses a function controlling device, applied to a terminal provided with a first working mode and a second working mode, the device comprising: 
memory storing processor-executable instructions (fig 7, storage device [0106] containing or carrying instruction(s)); 
a processor (fig 7, processing circuitry) configured to: 
determine a currently running function of the terminal (fig 3, [0054] client terminal 102 may be in communication with a proxy device 106 (e.g., access node, femtocell, etc.) over one or more wireless channels), and to determine a working mode of the currently running function (fig 3, [0056] At a given point of operation, the primary communication circuit 108 may be placed in a lowered power mode 306 (e.g., idle mode)); and 
control the function to run in a first running mode in a case that a current working mode is the first working mode (fig 3, [0056] At a given point of operation, the primary communication circuit 108 may be placed in a lowered power mode 306 (e.g., idle mode)), and 
to control the function to run in a second running mode in a case that the current working mode is the second working mode ([0056] The primary communication circuit 108 may then change operating modes to a connected mode 310); 
wherein the first running mode (fig 3, [0056] a lowered power mode 308 (e.g., idle mode)) is different from the second running mode (fig 3, [0056] a connected mode 310), and the functions running in different working modes are 6isolated from each other (fig 3, [0056] a lowered power mode 308 (e.g., idle mode), a connected mode 310), 
wherein the function comprises function switch setting; 
the processor is further configured to control the function to run in the first running mode by adopting: 
acquiring a first function switch state recorded by the terminal, and setting a switch state of a function switch in the first working mode to the first function switch state corresponding to the first working mode ([0060] The primary communication circuit 108 then switches from the network configured quasi-connected mode 312 to the lowered power mode 321); and 
the processor is further configured to control the function to run in the second running mode by adopting: 
acquiring a second function switch state recorded by the terminal, and setting a switch state of a function switch in the second working mode to the second function switch state corresponding to the second working mode (fig 3, [0056] The primary communication circuit 108 may then change operating modes to a connected mode 310).  
Claim 13, see claim 1 for the rejection, Soliman discloses (fig 7, storage device [0106] containing or carrying instruction(s)) a non-transitory computer-readable storage medium having stored thereon computer-executable instructions for execution by a processing circuit to implement steps of the function controlling method according to claim 1.  
Claim 17, see claim 5 for the rejection, Soliman discloses the non-transitory computer-readable storage medium according to claim 13, wherein the function further comprises function switch setting; the controlling the function to run in a first running mode comprises: 
acquiring a first function switch state recorded by the terminal, and setting a switch state of a function switch in the first working mode to 8the first function switch state corresponding to the first working mode; and 
the controlling the function to run in a second running mode comprises: 
acquiring a second function switch state recorded by the terminal, and setting a switch state of a function switch in the second working mode to the second function switch state corresponding to the second working mode.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soliman et al., US 2012/0173901 in view of Goodings et al., US 2002/0010007 and further in view of Kwon et al., US 2016/0105540.
Claim 19, Soliman discloses a mobile terminal configured to implement the method according to claim 1, 
but does not explicitly disclose, 
comprising a liquid-crystal display (LCD) or an organic light-emitting diode (OLED) display touch screen, wherein the mobile terminal is configured to control the currently running function to run in the running mode corresponding to the working mode based on the current working mode of the terminal, and isolate the functions running between different working modes; and the functions include at least one of short message storing, call log storing, function switch setting and network connection channel setting.  
However, as Goodings discloses comprising a liquid-crystal display (LCD) or an organic light-emitting diode (OLED) display touch screen ([0024] a liquid crystal display (LCD) 62), 
wherein the mobile terminal is configured to control the currently running function to run in the running mode corresponding to the working mode based on the current working mode of the terminal ([0030]The application system can receive data as long as the edit view is not closed), and isolate the functions running between different working modes (fig 4, mode change detected).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Soliman invention with Goodings invention to include the claimed limitation(s) so as to allow the system to include a display as a user interface in order to for the user to interact using different control functions and mode of the device. 
but Soliman and Goodings invention is silent on,
the functions include at least one of short message storing, call log storing, function switch setting and network connection channel setting.  
However, as Kwon discloses one or more of short message storing, call log storing ([0232] controlling data storage and access based on a device management attribute (security) in an electronic device. Furthermore, the electronic device may store information (e.g., download data, a call log, an SMS message, an image, favorite uniform resource locator (URL), or the like)).  
 Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Soliman and Goodings invention with Kwon invention to include the claimed limitation(s) so as to allow the system to save data such as SMS message, call log, etc. using attributes in an operation mode in order to preserve specific application data for future use. 

Allowable Subject Matter
Claims 3-4, 9-10, 15-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3. The function controlling method according to claim 1, wherein the function further comprises a short message storing function; 
the controlling the function to run in a first running mode comprises: 
storing a short message in a first short message database associated with the first working mode; 
the controlling the function to run in a second running mode comprises: 
storing a short message in a second short message database associated with the second working mode; and 
the first short message database is different from the second short message database  
4. The function controlling method according to claim 1, wherein the function further comprises a call log storing function; 
the controlling the function to run in a first running mode comprises: 
storing a call log in a first call log database associated with the first working mode; 
the controlling the function to run in a second running mode comprises: 
storing a call log in a second call log database associated with the second working mode; and 
the first call log database is different from the second call log database.  
9. The function controlling device according to claim 7, wherein the function further comprises a short message storing function; the processor is further configured to control the function to run in the first running mode by adopting the following manner: 
storing a short message in a first short message database associated with the first working mode; 
the processor is further configured to control the function to run in the second running mode by adopting the following manner: 
storing a short message in a second short message database associated with the second working mode; and 
the first short message database is different from the second short message database.  
10. The function controlling device according to claim 7, wherein the function further comprises a call log storing function; 
the processor is further configured to control the function to run in the first running mode by adopting: 
storing a call log in a first call log database associated with the first working mode; the processor is further configured to control the function to run in the second running mode by adopting: 
storing a call log in a second call log database associated with the second working mode; and the first call log database is different from the second call log database.  
15. The non-transitory computer-readable storage medium according to claim 13, wherein the function further comprises a short message storing function; 
the controlling the function to run in a first running mode comprises: 
storing a short message in a first short message database 7associated with the first working mode; the controlling the function to run in a second running mode comprises: 
storing a short message in a second short message database associated with the second working mode; and 
the first short message database is different from the second short message database.  
16. The non-transitory computer-readable storage medium according to claim 13, wherein the function further comprises a call log storing function; the controlling the function to run in a first running mode comprises: 
storing a call log in a first call log database associated with the first working mode; the controlling the function to run in a second running mode comprises: 
storing a call log in a second call log database associated with the second working mode; and 
the first call log database is different from the second call log database.  
20. (Previously presented) The mobile terminal according to claim 19, wherein the functions include network connection channel setting; the different working modes include a first workspace mode using a dedicated access point network (APN) and a second workspace using an Internet-type APN; 
the first workspace mode or the second workspace mode is identified with a user identification (UID); and 
9the dedicated APN and the Internet-type APN are isolated from each other in the first and second workspace modes and access separate databases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647